Citation Nr: 1011047	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of establishing entitlement to VA 
death benefits.  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The appellant is the former spouse of a Veteran who served on 
active duty from December 1940 to August 1945.  The Veteran 
passed away in October 1987.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 
decisional letter of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim seeking VA death benefits because she is 
not the surviving spouse of the Veteran.  Because surviving 
spouse status of the person seeking benefits is a threshold 
requirement for establishing entitlement to such benefits, 
that is the matter before the Board.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1963, 
and legally divorced in March 1981.  

2.  The Veteran died in October 1987.  

3.  The appellant and the Veteran were not married at the 
time of the Veteran's death, nor had they lived together 
continuously in the years prior to his death.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran, and is not eligible for VA death 
benefits based on his service.  38 U.S.C.A. §§ 101(3), 103 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.5, 3.50(b), 3.206 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The above-outlined notice provisions do not apply in matters 
where the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be 
discussed in greater detail below, the critical facts of this 
case are not in dispute; the law is dispositive.  
Consequently, the VCAA does not apply to this appeal, and 
further discussion of compliance with the VCAA is not 
required.  The appellant was advised of governing provisions 
in the law, and has had opportunity to respond.  Accordingly, 
the Board will address the merits of the claim.  





B.	Legal Criteria, Factual Background, and Analysis

Dependency and indemnity compensation (DIC) or death pension 
benefits are payable to the surviving spouse of a veteran if 
certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 
1311, 1541; 38 C.F.R. § 3.5.  

Generally, to be entitled to VA benefits as the "surviving 
spouse" of a veteran, a claimant must be a person of the 
opposite sex who was the spouse of the veteran at the time of 
the Veteran's death (emphasis added), and who lived with the 
veteran continuously from the date of the marriage to the 
date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not, 
since the death of the veteran, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of another person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50.  

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.  

The evidence of record shows that the appellant and the 
Veteran were married in June 1963 under the law of the State 
of Colorado, and divorced in March 1981 under the law of the 
State of Colorado.  The Veteran died in October 1987.  

The appellant does not dispute the validity of the divorce 
decree, nor does she contend that she and the Veteran lived 
together after the divorce or otherwise re-established a 
marriage.  See October 2007 notice of disagreement (NOD).  
Instead, she contends that as neither she nor the Veteran 
remarried following their divorce in March 1981, she remains 
his surviving spouse.  However, the fact that neither party 
remarried following their divorce is not sufficient evidence 
to meet the definition of a "surviving spouse," under 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  The evidence of 
record clearly shows that the appellant and the Veteran 
divorced in March 1981 and did not later reconcile or 
remarry; therefore, she was not his spouse at the time of his 
death.  

In her October 2007 NOD, the appellant indicated that she was 
receiving Social Security Administration (SSA) benefits as 
the Veteran's widow, even though they were divorced.  
Notably, SSA benefits are awarded under criteria that are 
separate and distinct from the law and regulations governing 
VA determinations; VA has no authority to award benefits not 
authorized by law.  38 U.S.C.A. § 511.  The Board is bound by 
the governing law and regulations.  See 38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 20.101.  The appellant's award of SSA 
disabled widow's benefits is not material to the matter at 
hand.  

Because the appellant and the Veteran were divorced (and not 
married) at the time of his death, she may not be recognized 
as the Veteran's surviving spouse for the purpose of 
establishing basic entitlement to VA death benefits.  Since 
the law is dispositive in this matter, the claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of establishing entitlement to VA 
death benefits is denied.  



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


